Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 4/16/20, is a CON of 16092816, filed on 10/11/2018. 16092816 is a national stage entry of PCT/US2018/027786, filed on 4/16/2018. PCT/US2018/027786 claims priority to prov. 62486033, filed on 4/17/2017. The provisional application provides support to the claimed methods with the exception of the following Ape1/Ref1 inhibitors: APX2007, APX2014, and APX2032. 

Status of Claims
Claims 1-10 are pending as of 4/16/20.
Claims 1-10 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Independent claims 1 and 6 recite 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propionic acid, (APX3330). The art recognizes the following structure for the compound APX3330: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. However, the name 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propionic acid 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Furthermore, Applicants have provided two separate structures for APX3330 in the specification and drawings, which are inconsistent: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(see para [0033] in specification and Fig. 7A). The claims are indefinite, as the metes and bounds of the claims aren’t clear, given that the name of the compound recited in the claims, APX3330, doesn’t match the IUPAC name recited in the claim, and the inconsistent structural formulas provided by Applicants. Claims 2-5 and 7-10 are similarly rejected for being indefinite as these claims depend from claims 1 or 6. 
To provide compact prosecution, APX3330 was examined with respect to the IUPAC name and structure provided by CAS STN as shown above. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et. al., WP 801949 A1 (publ. 10/22/1997). 
The claims are drawn to a method of treating inflammation and chronic pain in a subject suffering from diabetes comprising administering to the subject an effective amount of the APE1/Ref-1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propionic acid, also known as APX3330, which selectively inhibits the amino terminal portion of APE1; and a method of enhancing the DNA base excision repair (BER) pathway in a subject suffering from diabetes comprising administering to the subject an effective amount of the APE1/Ref-1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propionic acid, also known as APX3330. 
Yamanaka et. al. discloses a hypoglycemic and diabetes preventing, curing, or ameliorating agent having the quinone structural formula shown below, or a pharmaceutical salt thereof: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(Abstract; p. 3, line 47-p. 4, line 14). Yamanaka further discloses preventing, curing, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The compound shown above is structurally identical to APX3330 (see Applicants’ Fig. 7A). Yamanaka therefore discloses administering a pharmacologically effective amount of the same compound as recited in the instant claims, APX3330, to the same patient population, a person suffering from diabetes. Regarding “treating inflammation and chronic pain”, “enhancing the DNA base excision repair (BER) pathway”, and “selectively inhibits the amino terminal portion of APE1”, as Yamanaka discloses administration of the same compound to the same patient population as recited in the instant claims, the method of Yamanaka would have necessarily resulted in the same treatment effects as claimed, “treating inflammation and chronic pain”, “enhancing the DNA base excision repair (BER) pathway”, and “selectively inhibits the amino terminal portion of APE1”. See MPEP 2112.02, where it is stated, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Yamanaka as such anticipates the claims. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley, WO 2009042542 A1 (publ. 4/2/09, cited in an IDS).
The claims are drawn to a method of treating inflammation and chronic pain in a subject suffering from diabetes comprising administering to the subject an effective amount of the APE1/Ref-1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propionic acid, also known as APX3330, which selectively inhibits the amino terminal portion of APE1; and a method of enhancing the DNA base excision repair (BER) pathway in a subject suffering from diabetes comprising administering to the subject an effective amount of the APE1/Ref-1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propionic acid, also known as APX3330. 
Kelley teaches benzoquinone derivative E3330 (referred to by Applicants as E3330 or APX3330, see para [0033] of Applicants’ specification) as an Ape1/Ref1 inhibitor, useful for decreasing angiogenesis in the treatment of cancer and other pathologic conditions in which altered angiogenesis is a component (title & abstract; p. 1, lines 10-13; p. 5, lines 8-17). Kelley teaches Ape1, also known as the redox effector factor (Ref-1), as an enzyme that functions in DNA base excision repair and in maintaining transcription factors in an active reduced state (p. 1, lines 15-20). Kelley teaches Ape1/Ref-1 stimulates the DNA binding activity of transcription factors such as HIF-1alpha, NFᴋβ, AP-1, and p53, and that high Ape1/Ref-1 expression is associated with high angiogenesis (p. 1, line 21-p. 2, line 13). Kelley teaches that along with cancer, altered angiogenesis contributes to other diseases including diabetic retinopathy (p. 2, 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject suffering from diabetic retinopathy (e.g., a subject as such having diabetes) comprising administering a therapeutically effective amount of the Ape1/Ref1 inhibitor, APX3330 in view of the teachings of Kelley. Kelley teaches APX3330 as an Ape1/Ref1 inhibitor for treating pathologic conditions in which altered angiogenesis is a component, and further includes diabetic retinopathy as a condition of altered angiogenesis. Kelley additionally teaches effective amounts of E3330 for inhibiting the redox activity of Ape1/Ref-1 as 10 µM, 25 µM, and higher, as well as combination therapy with thalidomide or cisplatin. As such, one of ordinary skill in the art would have found it prima facie obvious to have treated a subject suffering from diabetic retinopathy comprising administering a therapeutically effective amount of APX3330, inclusive of an amount within the range of 5-50 µM as recited by instant claims 5 and 10, as Kelley teaches effective amounts of E3330 for In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).


Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et. al., WO 2012162589 A1 (publ. 11/29/2012). 

Kelley et. al. teaches quinone compounds for treating Ape1 mediated diseases (see title & abstract; p. 1, lines 6-10). Kelley teaches Ape1 as a redox effector factor (Ape1/Ref1) that functions in base excision repair (BER) and in maintaining transcription factors in an active reduced state (p. 1, lines 12-29). Kelley teaches Ape1/Ref1 activity to be increased in angiogenesis (p. 1, line 30-p. 2, line 7). Kelley further teaches that in addition to cancer, altered angiogenesis contributes to numerous other pathological conditions, including diabetic retinopathy, and that inhibition of angiogenesis is desirable for ameliorating diseases involving altered angiogenesis (p. 2, lines 8-13). Kelley teaches the quinone compounds to be useful for treating cancers and other diseases mediated by Ape1, wherein the quinone compounds have the structural formula shown (p. 2, line 16-p. 3, line 6): 
    PNG
    media_image8.png
    420
    691
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. Geometric isomers of the compounds described above are taught (p. 8, line 33-p. 9, line 3; p. 9, lines 22-28). Kelley teaches administering a therapeutically effective amount of one or more compounds as described above for treating a patient with a disease mediated by Ape1 (p. 3, lines 15-31). Kelley exemplifies the following quinone compounds (p. 20, see 5a, 5c, 5d, 5e; p. 25, see ): 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. Compounds 5a, 5c, 5d, and 5e as exemplified by Kelley are structurally identical to APX2032, APX2009, APX2014, and APX2007, respectively, as recited in the instant claims: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
. While the structures of 5a, 5c, 5d, and 5e don’t recite the specific geometric isomers as (E), Kelley teaches the compounds to encompass all geometric isomers, therefore, the (E) geometric isomers with respect to the double bond would have been envisaged by one of ordinary skill in the art. Kelley further provides examples wherein a dosage of compound administered is 5 mg/kg or 25 mg/kg (p. 25, lines 6-9).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a subject having diabetic retinopathy, e.g., a subject suffering from diabetes comprising administering a therapeutically effective amount of a compound selected from APX2009, APX2007, APX2014, or APX2032, or a pharmaceutical salt thereof, in In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kelley et. al., WO 2012162589 A1, as applied to claims 1-2 and 6-7 as discussed previously, in view of Kelley, WO 2009042542 (publ. 4/2/09, cited in an IDS, hereafter referred to as Kelley 2).
The claims are drawn to a method of treating inflammation and chronic pain in a subject suffering from diabetes comprising administering to the subject an effective amount of a APE1/Ref-1 inhibitor selected from APX2009, APX2007, APZ2014, or APX2032, or a pharmaceutical salt thereof, which selectively inhibits the amino terminal portion of APE1; and a method of enhancing the DNA base excision repair (BER) pathway in a subject suffering from diabetes comprising administering to the subject an effective amount of a APE1/Ref-1 inhibitor selected from APX2009, APX2007, APZ2014, or APX2032, or a pharmaceutical salt thereof; wherein the method further comprises administering at least one additional therapeutic agent selected from cisplatin and oxalipatin.  
Kelley teaches as discussed in the previous rejection as detailed in section 6 above, but doesn’t teach further administering an additional therapeutic agent such as cisplatin. 
Kelley 2 teaches benzoquinone derivative E3330 (referred to by Applicants as E3330 or APX3330, see para [0033] of Applicants’ specification) as an Ape1/Ref1 inhibitor, useful for decreasing angiogenesis in the treatment of cancer and other pathologic conditions in which altered angiogenesis is a component (title & abstract; p. 1, lines 10-13; p. 5, lines 8-17). Kelley 2 teaches Ape1, also known as the redox effector factor (Ref-1), as an enzyme that functions in DNA base excision repair and in maintaining transcription factors in an active reduced state (p. 1, lines 15-20). Kelley 2 teaches Ape1/Ref-1 stimulates the DNA binding activity of transcription factors such as HIF-1alpha, NFᴋβ, AP-1, and p53, and that high Ape1/Ref-1 expression is 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have arrived at treating a subject suffering from diabetic retinopathy comprising administering an effective amount of an Ape1/Ref1 inhibitor selected from APX2009, APX2007, APX2014, or APX2032, and further comprising administering an additional therapeutic such as thalidomide or cisplatin, in view of the combined teachings of Kelley and Kelley 2. Kelley teaches administering an Ape1/Ref1 inhibitor inclusive of APX2009, APX2007, APX2014, or APX2032 for treating conditions associated with altered angiogenesis, of which diabetic retinopathy is included, while Kelley 2 teaches the Ape1/Ref1 inhibitor APX3330 can be combined with thalidomide or cisplatin for treatment of a condition associated with altered angiogenesis. Kelley 2 also includes treatment of diabetic retinopathy. As APX2009, APX2007, APX2014, and APX2032 are also taught by Kelley as Ape1/Ref1 inhibitors, one of ordinary skill in the art would have found it prima facie obvious to have administered APX2009, APX2007, 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9040505 in view of Kelley, WO 2009042542. The instant claims are drawn to a method of treating inflammation and chronic pain in a subject suffering from diabetes comprising administering to the subject an effective amount of the APE1/Ref-1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propionic acid, also known as APX3330, which selectively inhibits the amino terminal portion of APE1; and a method of enhancing the DNA base excision repair (BER) pathway in a subject suffering from diabetes comprising administering to the subject an effective amount of the APE1/Ref-1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propionic acid, also known as APX3330. The claims of US ‘505 are drawn to a method for inhibiting a physiological disorder associated with altered angiogenesis comprising administering to the 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 . The disclosure of US ‘505 acknowledges 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid as E3330, also referred to in the instant application as APX3330 (see col. 3, lines 52-58). Both sets of claims encompass treating a subject suffering from diabetes (diabetic retinopathy in the instant claims) comprising administering an effective amount of the same compound, E3330. While the claims of US ‘505 don’t explicitly recite treating chronic pain or inflammation, or enhancing BER pathway, the claims of US ‘505 encompass treating a patient population treated in the instant claims, a patient suffering from diabetes, therefore, the method claimed in US ‘505 would have necessarily resulted in the same treatment effects as recited in the instant claims. The claims of US ‘505 don’t explicitly recite administering an additional agent such as thalidomide or cisplatin as recited in the instant claims (3-4) or the doses of the compound recited by instant claims 5 and 10, however, Kelley teaches benzoquinone derivative E3330 (referred to by Applicants as E3330 or APX3330, see para [0033] of Applicants’ specification) as an Ape1/Ref1 inhibitor, useful for decreasing angiogenesis in the treatment of cancer and other pathologic conditions in which altered . 


Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 11-13, 16, and 18-20 of U.S. Patent No. 9877936 in view of Kelley, WO 2009042542. The instant claims are drawn to a method of treating inflammation and chronic pain in a subject suffering from diabetes comprising administering to the subject an effective amount of an APE1/Ref-1 inhibitor selected from APX2009, APX2007, APX2014, or APX2032, or a pharmaceutical salt thereof, which selectively inhibits the amino terminal portion of APE1; and a method of enhancing the DNA base excision repair (BER) pathway in a subject suffering from diabetes comprising administering to the subject an effective amount of a APE1/Ref-1 inhibitor selected from APX2009, APX2007, APX2014, or APX2032, or a pharmaceutical salt thereof. The claims of US ‘936 are drawn to a method of treating a disease responsive to Ape1 inhibition in a host animal comprising administering to the host animal a composition comprising a compound of the following formula: 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
. The compounds of the method claimed in US ‘936 include APX2009, APX2007, APX2014, and APX2032: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
. Although the method claimed in US ‘936 doesn’t recite treating a subject suffering from diabetes as recited in the instant claims or further administering an additional therapeutic agent, Kelley teaches benzoquinone derivative E3330 (referred to by Applicants as E3330 or APX3330, see para [0033] of Applicants’ specification) as an Ape1/Ref1 inhibitor, useful for decreasing angiogenesis in the treatment of cancer and other pathologic conditions in which altered angiogenesis is a component (title & abstract; p. 1, lines 10-13; p. 5, lines 8-17). Kelley teaches Ape1, also known as the redox effector factor (Ref-1), as an enzyme that functions in DNA base excision repair and in maintaining transcription factors in an active reduced state (p. 1, lines 14-20). Kelley teaches Ape1/Ref-1 stimulates the DNA binding activity of transcription factors such as HIF-1alpha, NFᴋβ, AP-1, and p53, and that high Ape1/Ref-1 expression is associated with high angiogenesis (p. 1, line 22-p. 2, line 13). Kelley teaches that along with cancer, altered angiogenesis contributes to other diseases including diabetic retinopathy (p. 2, lines 15-20; p. 4, lines 20-28; p. 18, claim 3). Kelley teaches the redox function of Ape1/Ref-1 is . 


Claims 1-2 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10154973. The instant claims are drawn to a method of treating inflammation and chronic pain in a subject suffering from diabetes comprising administering to the subject an effective amount of an APE1/Ref-1 inhibitor selected from APX2009, APX2007, APX2014, or APX2032, or a pharmaceutical salt thereof, which selectively inhibits the amino terminal portion of APE1; and a method of enhancing the 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
; and a unit dose comprising one or more of the compounds for treating a disease responsive to Ape1 inhibition. The compounds claimed in US ‘973 overlap structurally with APX2009, APX2007, APX2014, or APX2032 administered by 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
. The disclosure of US ‘973 defines diseases responsive to Ape1 inhibition to include conditions of altered angiogenesis, such as diabetic retinopathy (col. 1, line 56-col. 2, line 14). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have administered the compounds claimed in US '973 to a subject suffering from diabetic retinopathy, since the disclosure of US '973 acknowledges the compounds to be used for treating diabetic retinopathy. While the claims of US ‘973 don’t explicitly recite treating chronic pain or inflammation, or enhancing BER pathway, it would have been prima facie obvious to have administered the compounds to treat a patient suffering from diabetic retinopathy, therefore, the same treatment effects as recited in the instant claims would have necessarily resulted. The instant claims and claims of US ‘973 are thus obvious variants of each other and are not patentably distinct. 


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 15-16, and 19-20 of copending Application No. 16377442 (reference application) in view of Fishel et. al., Mol. Aspects Med., vol. 28, pp. 375-395, publ. 2007; and Kelley, WO 2009042542. The instant claims are drawn to a method of treating inflammation and chronic pain in a subject suffering from diabetes comprising administering to the subject an effective amount of an APE1/Ref-1 inhibitor selected from APX3330, or a pharmaceutical salt thereof, which selectively inhibits the amino terminal portion of APE1; and a method of enhancing the DNA base excision repair (BER) pathway in a subject suffering from diabetes comprising administering to the subject an effective amount of a APE1/Ref-1 inhibitor selected from APX3330, or a pharmaceutical salt thereof. The copending claims are drawn to method of reducing angiogenesis in a subject, and a method of reducing tubulogenesis in a subject in need thereof comprising administering to a subject in need an effective amount of 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid or a salt thereof; furthermore, the copending claims recite administering to a subject having diabetic retinopathy (see claims 7 & 19). The compound 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid is also known as E3330 or APX3330, as taught by Fishel (p. 386, see para 3.3.3); thus, both sets of claims encompass administering the same compound to an overlapping patient population, a subject with diabetic retinopathy. The copending claims further recite administering an effective amount ranging from about 10-100 µM (see claim 16), which overlaps with the range recited by instant claims 5 and 10. Although the copending claims don’t recite treating inflammation and chronic pain, or enhancing the DNA base excision repair (BER) pathway, as the copending claims encompass treating an 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-2 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16822466 (reference application). The instant claims are drawn to a method of treating inflammation and chronic pain in a subject suffering from diabetes comprising administering to the subject an effective amount of an APE1/Ref-1 inhibitor selected from APX2009, APX2007, APX2014, or APX2032, or a pharmaceutical salt thereof, which selectively inhibits the amino terminal portion of APE1; and a method of enhancing the DNA base excision repair (BER) pathway in a subject suffering from diabetes comprising administering to the subject an effective amount of 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. The compounds administered in the instant claims, APX2009, APX2007, APX2014, and APX2032 are encompassed by the claims of the copending application: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
; APX2009
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
(particularly, see claims 18 and 20 of the copending application, which are directed to APX2009 and APX2014, respectively). The instant claims and copending claims are not patentably distinct because the compounds of the copending claims are needed to practice the instantly claimed method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Information Disclosure Statements
The IDS filed on 4/16/20 have been considered. 


Conclusion
Claims 1-10 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627